James O'Connor filed in this court on March 17, 1911, a petition wherein it is alleged that he is unlawfully imprisoned and restrained of his liberty by S.E. Sutherland, sheriff of Blaine county, setting forth the facts constituting the alleged unlawful restraint. Upon this petition a writ of habeas corpus issued, returnable April 15, 1911. With the application was filed a stipulation waiving the personal appearance of the petitioner. No further appearance has been made in said cause. As said proceedings have apparently been abandoned, the writ of habeas corpus heretofore issued is hereby discharged, and said petitioner is hereby remanded to the custody of the sheriff of Blaine county. *Page 393